Citation Nr: 0940816	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1954 to November 1955.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision by the Portland, Oregon, Department of 
Veterans Affairs (VA) Regional Office (RO).  Per his request, 
the Veteran was scheduled for a Travel Board hearing in June 
2009; he failed to appear for such hearing.

A February 2008 rating decision included the denial of 
increased ratings for calluses, left and right foot.  In 
April 2008, the Veteran submitted a timely notice of 
disagreement with this determination.  A statement of the 
case (SOC) was issued in January 2009 and the Veteran was 
advised that he would need to submit a timely substantive 
appeal to perfect his appeal in this matter.  No substantive 
appeal has been received with respect to these claims, 
consequently, the matter pertaining to calluses, bilateral 
feet, is not before the Board.


FINDING OF FACT

The Veteran has tinnitus that can be attributed to noise 
exposure in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
tinnitus was incurred during his period of active duty 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  However inasmuch as the determination below 
constitutes a full grant of the benefit sought, there is no 
reason to belabor the impact of the VCAA on this matter since 
any error in notice content or timing is harmless.

B.  Law and Analysis

Service connection may be established for disability  
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at  
54.

Unfortunately, the Veteran's service treatment records (STRs) 
were presumably destroyed in the 1973 fire at the National 
Personnel Records Center.  The United States Court of Appeals 
for Veterans Claims (Court) has held that under such 
circumstances there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis has been 
undertaken with this heightened obligation in mind.

The Veteran contends that he has tinnitus as a result of his 
in-service exposure to loud noises as he was exposed to noise 
from the firing of machine guns, bazookas, 45 pistols, and M1 
rifles as well as blasting noise while crawling through the 
infiltration course during boot camp.  

Initially, Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; i.e., that he was 
exposed to loud noise in service and that he has had tinnitus 
since being exposed to such noise.  Charles v. Principi, 
supra. (finding the Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Further, the Veteran's written statements and testimony 
regarding his in-service noise exposure are credible and 
consistent with the circumstances of such service.  See 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In 
view of the foregoing, the Board concludes that there is 
ample evidence in the record on appeal to show that the 
Veteran sustained acoustic trauma during active service.

After carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds 
that the Veteran's current bilateral tinnitus cannot be 
reasonably disassociated from his in-service exposure to loud 
noises.  

In this respect, the Board notes that while the May 2006 
report of VA audiometric examination reflects that the 
Veteran's claims file was available and reviewed, the 
examiner indicated that no pertinent information was found in 
the claims file.  However, review of the claims file reflect 
that, in statements received in July 2004 and January 2005 in 
connection with his hearing loss claim and prior to his 
tinnitus claim, the Veteran recalled ringing in his ears 
after exposure to weapons fire and crawling through the 
infiltration course during basic training.  The examiner 
noted the Veteran's history of in-service exposure to loud 
noise and concluded that hearing loss is, at least in part, 
as likely as not a result of events during active military 
service.  However, the examiner concluded that tinnitus is 
less likely as not a result of events during active military 
service because this roaring tinnitus was first noticed in 
the 1980's, many years after separating from military 
service.  

Accordingly, by a May 2006 rating decision, the RO granted 
service connection for bilateral hearing loss based on the 
same claims of noise exposure.  The fact that the Veteran has 
been diagnosed as having bilateral hearing loss and granted 
compensation for a service-related hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  The MERCK Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  The Board notes 
that tinnitus may occur as a symptom of nearly all ear 
disorders including sensorineural or noise-induced hearing 
loss.  Id.  With respect to noise-induced hearing loss, the 
evidence of record reflects that the Veteran's hearing loss 
is, at least in part, noise-induced, i.e., a result of his 
exposure to acoustic trauma during service.  In this regard, 
the Board notes that "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The MERCK 
Manual, Section 7, Ch. 85, Inner Ear.  

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has bilateral tinnitus which was incurred 
during his active military service as a result of exposure to 
loud noises.  Accordingly, service connection for bilateral 
tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for bilateral tinnitus is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


